Name: Council Implementing Regulation (EU) 2018/286 of 26 February 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: maritime and inland waterway transport;  Asia and Oceania;  international affairs;  international trade
 Date Published: nan

 27.2.2018 EN Official Journal of the European Union L 55/15 COUNCIL IMPLEMENTING REGULATION (EU) 2018/286 of 26 February 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) Annex XIV to Regulation (EU) 2017/1509 lists the vessels that must be seized, if the Sanctions Committee has so specified. It also lists the vessels for which access to ports in the territory of the Union is prohibited, if the Sanctions Committee has so specified. (3) On 26 February 2018, the Council adopted Decision (CFSP) 2018/293 (2), which changes the structure of Annex IV to Council Decision (CFSP) 2016/849 (3) which lists the vessels that have been designated by the Sanctions Committee. (4) Annex XIV to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XIV to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 2018. For the Council The President F. MOGHERINI (1) OJ L 224, 31.8.2017, p. 1. (2) See page 50 of this Official Journal. (3) Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (OJ L 141, 28.5.2016, p. 79). ANNEX Annex XIV to Regulation (EU) 2017/1509 is replaced by the following: ANNEX XIV The vessels referred to in Article 34(2) and point (g) of Article 39(1) and applicable measures as specified by the Sanctions Committee A. Vessels subject to a seizure B. Vessels which are prohibited entry into ports 1. Name: PETREL 8 Additional information IMO: 9562233. MMSI: 620233000 2. Name: HAO FAN 6 Additional information IMO: 8628597. MMSI: 341985000 3. Name: TONG SAN 2 Additional information IMO: 8937675. MMSI: 445539000 4. Name: JIE SHUN Additional information IMO: 8518780. MMSI: 514569000 5. Name: BILLIONS NO. 18 Additional information IMO: 9191773 6. Name: UL JI BONG 6 Additional information IMO: 9114556 7. Name: RUNG RA 2 Additional information IMO: 9020534 8. Name: RYE SONG GANG 1 Additional information IMO: 7389704 .